Citation Nr: 1427616	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-33 450A 	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder.
 

REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened the Veteran's claim for service connection for a chronic acquired psychiatric disorder and denied the claim on the merits.  


FINDINGS OF FACT

In December 2013, the Board was notified by the Social Security Administration (SSA) that the Veteran died in September 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present matter, the Veteran was notified via correspondence dated in May 2011 of the May 2011 rating decision that reopened and denied his claim for VA compensation for a chronic acquired psychiatric disorder.  A timely notice of disagreement was received by the RO in June 2011; in response, the RO furnished the Veteran and his attorney with a statement of the case in early December 2012.  Thereafter, the attorney submitted a brief directly to the Board, which was received in mid-December 2012, which included, inter alia, contentions and arguments discussing the merits of the issue of service connection for a chronic acquired psychiatric disorder.  At the time of receipt of the December 2012 brief, the Board had assumed jurisdiction over this case in an unrelated but concurrent matter.  The Board finds that the December 2012 brief constitutes a timely-filed substantive appeal with respect to the claim for service connection for a chronic acquired psychiatric disorder and it therefore has appellate jurisdiction over this issue.  38 C.F.R. § 20.300 (2013).       

Unfortunately, per notice dated December 2013 from the SSA, the Board was informed that the appellant died in September 2013, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


